Citation Nr: 1514626	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a bilateral eye disorder, to include visual impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active service from June 2001 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for bilateral hearing loss and impaired vision.  The Winston-Salem RO subsequently assumed jurisdiction of this matter.   

The issue of service connection for a bilateral eye disability is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

A current bilateral hearing loss disability for VA rating purposes has not been demonstrated.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The RO, in an August 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent service and post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded VA examinations in October 2009 and August 2012.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the applicable criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments from his representative and by being afforded the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder, to include all records in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

A review of the Veteran's service treatment records reveals that at the time of his May 2001 service entrance examination, testing revealed pure tone thresholds, in decibels, of 10, 0, 0, 0, and 0 for the left ear; and 25, 5, 0, 0, and 0 for the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a March 2002 audiological evaluation, testing revealed pure tone thresholds, in decibels, of 15, 5, 5, 0, and -5 for the left ear; and 10, 0, -5, 0, and -5 for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz. 

In conjunction with his request for service connection for hearing loss, the Veteran was afforded a VA examination in October 2009.  Audiological testing performed at that time revealed pure tone thresholds, in decibels, of 5, 5, 0, 5, and 10 in the right ear and 5, 0, 0, 0, and 0 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  CNC word list speech recognition score was 100 percent in the left and right ear.  The examiner indicated that the Veteran had hearing within normal limits in both ears. 

The Veteran was afforded an additional VA examination in August 2012.  Audiological testing performed at that time revealed pure tone thresholds, in decibels, of 10, 10, 0, 5, and 5 in the right ear and 10, 5, 0, 0, and 0 in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  CNC word list speech recognition score was 100 percent in the left and right ear.  The examiner indicated that the Veteran had hearing within normal limits in both ears.  Speech performance was considered excellent in both ears.  

As to service connection for bilateral hearing loss, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the Veteran may be competent to report diminished hearing, he has not been shown to have the requisite training or credentials needed to ascertain whether the auditory thresholds or speech recognition thresholds set forth in 38 C.F.R. § 3.385 have been met as this is a medically complex question that is also based on objective testing (audiometric and speech recognition) that the Veteran cannot perform on himself.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The competent evidence, including the VA audiometric examinations, affirmatively shows that the Veteran does not currently have a hearing loss as defined in 38 C.F.R. § 3.385.  For VA disability compensation purposes, the Veteran's hearing impairment does not meet the regulatory criteria to be considered a hearing loss disability.  See 38 C.F.R. § 3.385.  Because a current disability of hearing loss has not been demonstrated, the presumptions referable to chronic diseases could not serve to establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the criteria for service connection have not been met, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

As it relates to the claim of service connection for vision loss, the Board has expanded this issue to include a bilateral eye disorder, to include visual impairment.  The Veteran was afforded a VA examination in October 2009. at which time he was noted to have 20/20-1 vision in the right eye and 20/20 vision in the left eye.  The examiner indicated that the Veteran had a history of traumatic brain injury with ocular issues of binocular instability; photosensitivity; asthenopia; and difficulty reading- losing place when reading; all likely related to the TBI.  The examiner also noted that the Veteran had probable latent hyperopia.  

In a January 2010 report, M D., O.D., indicated that the Veteran had convergence insufficiency and accomodative infacility.  The Veteran had been referred to Dr. D. by VA for treatment.  

Based upon the above findings the Veteran should be afforded an additional VA examination, with the examiner specifically identifying all of the Veteran's current visual problems, to include the etiology of his visual problems and their relationship, if any, to his period of service and/or his service-connected TBI residuals.   

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify any treatment for the claimed eye disability not previously identified or obtained.  Attempt to obtain any identified records.  

2.  Obtain any updated VA treatment records concerning the claimed eye disability and associate them with the record.  

2.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current bilateral eye disorders, to include visual impairment.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report.  The examiner is requested to provide the following answers/opinions:

(a)  What are the Veteran's current eye/visual impairment disorders? 

(b)  Is it as likely as not (probability 50 percent of more) that any current eye/visual disorders had their onset in service or are otherwise related to service?  

(c)  If not, is it at least as likely as not that the Veteran's current eye/visual disorders are caused or aggravated (permanently worsened) by his service-connected TBI?  

(d)  If it is the examiner's opinion that there is aggravation, to the extent possible identify the baseline level of severity of the eye/visual disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinions that are rendered.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


